                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    DANITA ERICKSON,                                  CASE NO. C18-1029-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    BIOGEN, INC.,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to withdraw
18   Defendant’s affirmative defenses of undue hardship and unclean hands (Dkt. No. 43). The
19   motion is GRANTED. Defendant’s fourth affirmative defense of undue hardship and seventh
20   affirmative defense of unclean hands are STRUCK.
21          DATED this 2nd day of July 2019.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C18-1029-JCC
     PAGE - 1
